     Case 2:20-cv-01344-TLN-CKD Document 6 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW ASOAN,                                   No. 2:20-cv-1344 CKD P
12                      Plaintiff,
13          v.                                        ORDER AND
14   COUNTY OF SACRAMENTO, et al.,                    FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          On July 9, 2020, plaintiff was ordered to submit, within 30 days, a certified copy of his

18   inmate trust account statement for the six-month period immediately preceding the filing of his

19   complaint and was cautioned that failure to do so would result in dismissal. The thirty-day period

20   has now expired, and plaintiff has not responded to the court’s order.

21          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

22   court judge to this case; and

23          IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

24   These findings and recommendations are submitted to the United States District Judge assigned to

25   the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after being served

26   with these findings and recommendations, plaintiff may file written objections with the court.

27   The document should be captioned “Objections to Magistrate Judge’s Findings and

28   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
                                                      1
      Case 2:20-cv-01344-TLN-CKD Document 6 Filed 08/24/20 Page 2 of 2

 1   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 2   1991).

 3   Dated: August 21, 2020
                                                     _____________________________________
 4
                                                     CAROLYN K. DELANEY
 5                                                   UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     asoa1344.ifp
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
